Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant’s amendment/remarks dated 03/15/2022 has been received, entered and fully considered. Claims 5, 9, and 11-12 are amended. Claims 1-12 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for buoyancy of the hull in para. [0032] of the specification due to the displacement of water by the hulls, does not reasonably provide enablement for “...the volume of gas is sufficient to maintain water buoyancy of the aerospace vehicle” as claimed in claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, make the space vehicle maintain buoyancy of the hull solely due to the volume of the gas that the invention commensurate in scope 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8,  and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.  (US 4,265,416) in view of Meston (EP 0631931).
Regarding Claim 1, Jackson discloses a method for horizontally launching an aerospace vehicle (10, 10’, 50, Fig. 1), the method comprising: 
applying a horizontal thrust vector (col. 5, line 30-34), by a rocket propulsion engine (53, Fig. 2) to the aerospace vehicle (Fig. 1), wherein the aerospace vehicle comprises: 
a first elongated hull (10, Fig. 3) having a first aerodynamic tail wing and a first aerodynamic elevator wing (see Fig. 4); 
a second elongated hull (10’, Fig. 3) having a second aerodynamic tail (see Fig. 4); 
a center wing section (58, Fig. 1) that connects the first elongated hull (10) to the second elongated hull (10’) such that the first elongated hull is parallel to the second elongated see Fig. 4), the aerospace vehicle (10, 10’, 50) having a center of gravity at a center point of the center wing section (i.e. implicit feature due to the symmetry along the longitudinal axis of the vehicle 50 and due to the shape of the central wing 58); 
a first wing extending from the first elongated hull (10) and a second wing extending from the second elongated hull (10’)(see Fig.  4), the first wing and the second wing being co-aligned with the center wing section (see fig. 3-4), wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane (Fig. 4); 
the rocket propulsion engine (53, Fig. 2) disposed in center wing section (58, Fig.3) at the center of gravity (the center of gravity for such a vehicle is not clearly defined due to the amount of fuel burned during operation: is the center of gravity with full tanks? or is it at payload delivery time? as far as the claim can be understood the rocket engine 53 is positioned close to the center of gravity at take-off), the rocket propulsion engine producing the horizontal thrust vector (column 5, lines 30-34),
a pylon structure (21, Fig. 3-4) with a releasably attached second stage vehicle for deployment during flight (via bolts 25, see Fig. 2); -2-Appl. No. TBD Preliminary Amendment dated: 10/01/2020 
permitting the aerospace vehicle to move forward in a horizontal direction by the horizontal thrust vector (col. 5, line 30-34)
actuating the pylon structure (21, Fig. 3-4) to release the second stage vehicle (50, Fig. 4) from the aerospace vehicle (10, 10’, Fig. 4) (column 4, lines 6-14);
50, Fig. 4) to be pulled toward the horizontal surface by gravity (see figure 1); 
landing the aerospace vehicle on the horizontal surface (see figure 1).
Jackson lacks to disclose a  rocket propulsion engine being rotatable a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity, such that rotation of the rocket propulsion engine rotates the thrust vector at an angle between 0° and 90° relative to the horizontal plane to assist aerodynamic lift of the aerospace vehicle to enable horizontal take-off;
 permitting the aerospace vehicle to move forward in a horizontal direction by the horizontal thrust vector; rotating the rocket propulsion engine about the central axis such that a vertical thrust vector is produced by the rocket propulsion engine, thereby achieving the aerodynamic lift that lifts the aerospace vehicle away from a horizontal surface;
rotating the rocket propulsion engine to provide a thrust vector that increases an altitude of the aerospace vehicle until at least an altitude of at least 121,920 meters ;
releasing a vehicle at the altitude of at least 121,920 meters;
 rotating the rocket propulsion engine about the central axis such that a retro bum thrust vector is produced by the rocket propulsion engine that slows the aerospace vehicle.
Meston teaches an engine system (rocket engine 5, , Fig. 1) which is rotatable (through rotatable ring 6, Fig. 1), said engine (5) being positioned at the center of mass of the vehicle (column 2, lines 36-40). 
Considering that both Jackson and Meston relate to space vehicles, considering that document Jackson already suggests to use the rocket engine for the take-off phase (column 5, lines 30-34) and landing phase (column 4, lines 62-66) and considering that document Meston column 6, lines 21-27), it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of  Meston with the aerospace vehicle of Jackson and operate the rocket propulsion engine at a desired angle and altitude in order to effectively control the direction of thrust produced by the rocket engine.
It is further noted that the specific altitude (i.e. at the altitude of at least 121,920 meters) at which the vehicle is released is considered as a parameter part of the customary practice of the skilled person and the space vehicle of Jackson and Meston would be able to be operational at an altitude of at least 121,920 meters.
Regarding Claim 2, Jackson discloses a method comprising re-using the aerospace vehicle to repeat the method as least once (Fig. 1).  
Regarding Claim 4, Jackson discloses a method wherein the rocket propulsion engine is a rocket engine that consumes oxygen stored onboard the aerospace vehicle (via oxygen tanks 55, Fig. 3).
Regarding Claim 5, Jackson discloses an aerospace vehicle (10, 10’, 50, Fig. 1) comprising: a first elongated hull (10, Fig. 3) having a first aerodynamic tail wing and a first aerodynamic elevator wing (see Fig. 4); 
a second elongated hull (10’, Fig. 3) having a second aerodynamic tail (see Fig. 4); 
a center wing section (58, Fig. 3) that connects the first elongated hull (10) to the second elongated hull (10’) such that the first elongated hull is parallel to the second elongated hull (see Fig. 4), the aerospace vehicle (10, 10’, 50) having a center of gravity at a center point of the center wing section (i.e. implicit feature due to the symmetry along the longitudinal axis of the vehicle 50 and due to the shape of the central wing 58);
a first wing extending from the first elongated hull and a second wing extending from the second elongated hull (see Fig. 4), the first wing and the second wing being co-aligned with the center wing section (see Fig. 3-4), wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane (see Fig. 4); and 
a rocket propulsion engine (53, Fig. 2) disposed in center wing section (58, Fig. 2) at the center of gravity (the center of gravity for such a vehicle is not clearly defined due to the amount of fuel burned during operation: is the center of gravity with full tanks? or is it at payload delivery time? as far as the claim can be understood the rocket engine (53) is positioned close to the center of gravity at take-off), the rocket propulsion engine producing a thrust vector (column 5, lines 30-34).
Jackson lacks to disclose a  rocket propulsion engine being rotatable a central axis that passes through the first wing, the second wing, the center wing section and the center of gravity, such that rotation of the rocket propulsion engine rotates the thrust vector at an angle between 0° and 90° relative to the horizontal plane to assist aerodynamic lift of the aerospace vehicle to enable horizontal take-off.
Meston teaches an engine system (rocket engine 5, , Fig. 1) which is rotatable (through rotatable ring 6, Fig. 1), said engine (5) being positioned at the center of mass of the vehicle (column 2, lines 36-40). 
Considering that both Jackson and Meston relate to space vehicles, considering that document Jackson already suggests to use the rocket engine for the take-off phase (column 5, lines 30-34) and landing phase (column 4, lines 62-66) and considering that document Meston teaches rotating the thrust vector (column 6, lines 21-27), it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of  Meston with the aerospace vehicle of Jackson and operate the rocket propulsion engine at a desired angle and altitude in order to effectively control the direction of thrust produced by the rocket engine.
Regarding Claim 6, Jackson discloses an aerospace vehicle (10, 10’, 50, Fig. 1) comprising an Air Breathing Rocket Engine Air Duct (air duct 14, Fig. 5) on the center wing section (i.e. the terminology used to define the air duct without defining the air-breathing rocket engine is not limiting. Therefore, any air duct would read on the limitation of claim).
Regarding Claim 7, Jackson discloses an aerospace vehicle (10, 10’, 50, Fig. 1)  wherein the Air Breathing Rocket Engine Air Duct has an integrated pylon structure (pylon 21, Fig. 5) for second stage mounting and deployment during flight.
Regarding Claim 8, Jackson discloses an aerospace vehicle (Fig. 1, Fig. 4) wherein the first elongated hull (10, Fig. 4) and the second elongated hull (10’, Fig. 4) are comprised of a plurality of flat walls (fig. 4).  
Regarding Claim 10, Jackson discloses an aerospace vehicle (10, 10’, 50, Fig. 1) wherein the first elongated hull (10) and the second elongated hull (10’) have wheels (wheels on 11,  Fig 4) on a bottom surface to provide support during track or runway launch and landing at end of flight (Fig. 4).
Regarding Claim 11, Jackson discloses an orbital payload delivery system (Fig. 1) comprising: a first stage aerospace vehicle (10, 10’, Fig. 1)) comprising: 
10, Fig. 3) having a first aerodynamic tail wing and a first aerodynamic elevator wing (see Fig. 4); 
a second elongated hull (10’, Fig. 4) having a second aerodynamic tail (see Fig. 4); -4-Appl. No. TBD Preliminary Amendment dated: 10/01/2020 
a center wing section (58, Fig. 3) that connects the first elongated hull (10) to the second elongated hull (10’) such that the first elongated hull (10) is parallel to the second elongated hull (10’), the first stage aerospace vehicle having a first center of gravity at a center point of the center wing section (i.e. implicit feature due to the symmetry along the longitudinal axis of the vehicle 50 and due to the shape of the central wing 58); 
a first wing extending from the first elongated hull (10) and a second wing extending from the second elongated hull (10’), the first wing and the second wing being co-aligned with the center wing section (see Fig. 3-4), wherein the first wing and the second wing have respective bottom surfaces that define a horizontal plane (see Fig. 4); 
a plurality of rocket propulsion engines (53s, Fig. 2) disposed in center wing section (58, Fig.3) at the center of gravity (the center of gravity for such a vehicle is not clearly defined due to the amount of fuel burned during operation: is the center of gravity with full tanks? or is it at payload delivery time? as far as the claim can be understood the rocket engine 53 is positioned close to the center of gravity at take-off), the rocket propulsion engine producing the horizontal thrust vector (column 5, lines 30-34),

a second stage vehicle (50,  Fig. 1) releasably attached to a lower surface of the first stage aerospace vehicle (10, 10’) by a pylon structure (21, Fig. 4), the second stage vehicle have a second center of gravity that is co-aligned with the first  center of gravity (see Fig. 4 the center of gravity of 10, 10’ would be co-aligned with the center of gravity of the 50 in Fig. 4).  
Meston teaches an engine system (rocket engine 5, , Fig. 1) which is rotatable (through rotatable ring 6, Fig. 1), said engine (5) being positioned at the center of mass of the vehicle (column 2, lines 36-40). 
Considering that both Jackson and Meston relate to space vehicles, considering that document Jackson already suggests to use the rocket engine for the take-off phase (column 5, lines 30-34) and landing phase (column 4, lines 62-66) and considering that document Meston teaches rotating the thrust vector (column 6, lines 21-27), it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of  Meston with the aerospace vehicle of Jackson and operate the rocket propulsion engine at a desired angle and altitude in order to effectively control the direction of thrust produced by the rocket engine.

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.  (US 4,265,416) in view of Meston (EP 0631931), and further view of Walley (GB2222635).
Regarding Claim 3, Jackson and Meston are silent, but Walley teaches a method  of using an air breathing rocket propulsion engine in an aerospace vehicle (see page 2, second paragraph, and page 10, second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rocket propulsion engine of Jackson and Meston with air breathing rocket propulsion engine as taught in Walley in order to minimize weight in the aerospace vehicle by not carrying on-board oxygen and be able use the oxygen readily available in atmosphere.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.  (US 4,265,416) in view of Meston (EP 0631931), and further view of FR2623468.
Regarding Claim 9, Jackson and Meston are silent, but FR2623468 teaches a space vehicle comprising liquid propellant and volume of gas (Fig. 2)  capable of buoyancy in water due to the volume of gas (air) contained in the hull (see Figure 34). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the elongated hulls of Jackson and Meston with water buoyancy with all the structures as taught in FR2623468 in order to able water landing of aerospace vehicle.

Allowable Subject Matter
Claim 12 is allowed.

Response to Arguments


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/30/2021 and 03/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642